Citation Nr: 0032475	
Decision Date: 12/13/00    Archive Date: 12/20/00	

DOCKET NO.  99-15 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension and 
heart disease.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from January 1963 to 
February 1965.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in February 1999 by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits.  That 
law: provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claimant's claim for a benefit under a law administered 
by VA; provides for VA to arrange for a medical examination 
and opinion, in certain circumstances; and requires VA to 
notify the claimant of efforts to obtain certain types of 
records or records identified by the claimant, in certain 
circumstances.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096,   (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  

With regard to the duty to assist the veteran, the Board 
notes, initially, that the veteran's representative has 
stated that, after his separation from active service in 
February 1995, the veteran was in the Reserve Forces from 
March 1965 to January 1969, and that there are service 
medical records related to the veteran's claimed service in 
the Reserves.  The veteran's claims file does not contain any 
official documentation verifying any service in the Reserves.  
However, as the veteran has identified records (personnel and 
medical records from claimed Reserve service) which have not 
been requested by VA, the duty to assist, under the new 
statute,  requires that an attempt be made to obtain such 
records, if they exist, and to notify the veteran of any 
unsuccessful attempt to secure identified records.  In 
addition, as explained below, the Board has found that 
additional medical information should be obtained prior to a 
final disposition of the appeal, and this case will, 
therefore, be remanded to the RO for those purposes.  

With regard to the veteran's claim for service connection for 
hypertension and heart disease, the Board notes that, on his 
original claim for VA benefits in December 1986, the veteran 
stated that his heart condition began in 1986, and angioedema 
began in 1983.  

The veteran's service medical records reveal that, at an 
examination for induction in January 1963, his blood pressure 
was 140/64 and his vascular system was evaluated as normal.  
The veteran was seen for orthopedic complaints several times 
while he was on active duty, but his blood pressure was not 
taken at those times.  In a report of medical history for 
separation in December 1964, the veteran denied having high 
blood pressure.  At an examination for separation in December 
1964, his blood pressure was 138/90; his vascular system was 
evaluated as normal; hypertension was not diagnosed.  

The veteran was admitted to a VA medical center in November 
1986 for evaluation of chest pain.  On admission, his blood 
pressure was 132/94; heart sounds were normal.  Discharge 
diagnoses included unstable angina, old myocardial 
infarction, and status post angioedema.  Hypertension was not 
diagnosed.  In December 1986, the veteran was readmitted with 
a complaint of chest pain.  A history of an inferior wall 
myocardial infarction with a questionable history of 
hypertension was noted.  A chest X-ray was negative.  His 
blood pressure was stable.  The discharge diagnoses were 
angina pectoris and stress anxiety disorder.  

A VA hospital summary in January 1992 reported a diagnosis of 
uncontrolled hypertension, controlled at discharge.  During 
that admission, his blood pressure was recorded as 143/100.  

Subsequently, in January 1998, the veteran underwent cardiac 
surgery at a VA medical center for aortic valve replacement.  

In February 1999, Ahmed D. Faheem, M.D., a private 
psychiatrist, reported that the veteran told him that his 
high blood pressure was discovered for the first time while 
he was in service.  Dr. Faheem noted the veteran's history of 
high blood pressure.  In June 1999, in an addendum to his 
original report, Dr. Faheem said, "I do feel that his high 
blood pressure which was first discovered while in the 
service was contributed to and precipitated by his mental 
condition, and subsequently was responsible for his cardiac 
problems."  (As noted above, however, hypertension was not 
diagnosed while the veteran was on active duty.)  

With regard to the veteran's claim for service connection for 
an acquired psychiatric disorder, the veteran's service 
medical records are negative for any psychiatric diagnosis.  
In a report of medical history in December 1964, the veteran 
stated that he had depression or excessive worry and nervous 
trouble of any sort; he denied having an excess drinking 
habit; a physician noted that the veteran claimed to worry a 
lot and to drink heavily, and he was generally tremorous.  At 
an examination for separation in December 1964, the veteran 
was evaluated as psychiatrically normal; an acquired 
psychiatric disorder was not diagnosed.  

As noted above, during the veteran's VA hospitalization in 
December 1986, a diagnosis of stress anxiety disorder was 
rendered.  

At a VA psychiatric examination in May 1994, the veteran 
stated that:  He was one of 15 siblings; he ran away from his 
parents at age 12 years; in service, he hated to follow 
orders and drank a lot.  He complained of depression, 
anxiety, and an inability to cope.  He was not receiving 
psychiatric treatment.  He said that his last job was cutting 
trees; he quit working four years earlier because of his back 
and "nerves".  On mental status examination, the veteran 
spoke clearly and rationally; he was guarded and suspicious, 
feeling that people watch him; he focused on multiple 
physical problems; he was of limited intelligence.  The 
diagnoses on Axis I were:  Adjustment disorder with anxious 
mood secondary to physical illness and situational factors; 
generalized anxiety disorder; and episodic alcohol abuse, 
worse under distress, last drink two years ago, according to 
the patient.  

In January 1999, the veteran was evaluated, through testing, 
by a private psychologist, who reported that:  He has low 
average intelligence; he had no signs of neuropsychological 
dysfunction; he was experiencing depression and anxiety; and 
he might be having difficulty coping with current stress.  

In February 1999, Dr. Ahmed A. Faheem reported that he saw 
the veteran in January 1999.  The veteran told him that his 
problems started when he was in the service and sent to 
Germany; he claimed to have had major problems in adjusting; 
he said that he got depressed, nervous, anxious, and edgy.  
The veteran stated, "I was down all the time.  Nothing went 
right.  I ended up getting in trouble, fighting, getting ill, 
hard to get along with anyone."  He claimed to have started 
drinking heavily while in service overseas.  The veteran 
stated that, after service, he had mood swings and ran his 
first wife off; he couldn't stand to be around people; he was 
very limited in what he could do.  He indicated that he still 
had major mood fluctuations, but stayed depressed most of the 
time.  He stated that he had hopeless/helpless feelings; he 
felt tired and run down; he had no energy and no desire to do 
much.  He claimed that his depression and mood swings started 
while he was in service in Germany.  

Dr. Faheem noted the veteran's history of leaving school in 
the fifth grade and running away from home at age 12 years.  
The veteran admitted to having served jail time for fighting 
and shooting (no further details) while he was drinking.  He 
stated that for the past 20 years he had worked at tree and 
stump removal.  

On mental status examination, the veteran was tense, anxious, 
edgy, depressed; he had no active hallucinations or 
delusions; attention and concentration were impaired; recent 
memory was slightly impaired; judgment was intact; he had no 
obsessive thoughts or compulsive actions; he had thoughts of 
giving up, but denied being suicidal.  

Dr. Faheem's diagnoses on Axis I were major affective illness 
(bipolar, mixed), and alcohol dependence.  He did not report 
a diagnosis on Axis II.  (The Board notes that the diagnoses 
rendered by Dr. Faheem differ from those rendered by the VA 
examiner.)  Dr. Faheem offered an opinion that the veteran 
has problems with mood fluctuations which started while he 
was in service.  

In June 1999, in an addendum to his prior report, Dr. Faheem 
noted that, in December 1964, the veteran "pointed out 
clearly that he was having problems with depression, 
excessive worry, feeling nervous, and excessive drinking", 
and a psychiatric evaluation was not ordered at that time.  
(The Board notes that, in December 1964, the veteran checked 
the boxes on a questionnaire which was part of a report of 
medical history and, as set forth above, a physician noted 
that he claimed to worry a lot and to drink heavily and he 
was generally tremorous; while on active duty, the veteran 
did not seek treatment for any psychiatric symptoms).  

Under the circumstances, this case is REMANDED to the RO for 
the following:  

1.  The RO should determine from official 
sources whether the veteran served in the 
Reserve Forces and, if so, attempt to 
obtain copies of any medical records 
pertaining to his Reserves service.  The 
RO must comply with the notice provisions 
of the Veterans Claims Assistance Act of 
2000.  

2.  The RO should arrange for the veteran 
to be examined by specialists in internal 
medicine and psychiatry.  It is 
imperative that the examiners review the 
veteran's medical records in the claims 
file, and a copy of this REMAND.  After 
reviewing his medical records and 
examining him, the internist should offer 
an opinion as to the likely time of onset 
of hypertension, if diagnosed.  
Specifically, the internist should offer 
an opinion on the question of whether it 
is at least as likely as not (a 50 
percent or more likelihood) that 
hypertension was present during the 
veteran's active service from January 
1963 to February 1965, or whether 
hypertension was present by February 2, 
1966, one year after the veteran's 
separation from active service.  

After reviewing his medical records and 
examining the veteran, the psychiatric 
examiner should determine whether a 
diagnosis or diagnoses on Axis I of an 
acquired psychiatric disorder or 
disorders are appropriate; any diagnoses 
on Axis II should also be reported.  For 
each Axis I disorder, the examiner should 
offer an opinion as to the likely time of 
onset.  Specifically, the examiner should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that an 
acquired psychiatric disorder was 
acquired during active service from 
January 1963 to February 1965 which did 
not exist prior to entrance upon active 
duty in January 1963.  If the examiner 
finds an acquired psychiatric disorder 
pre-existed the veteran's active service, 
he or she should offer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such acquired psychiatric disorder 
increased in severity beyond normal 
progression (was aggravated) during 
active service from January 1963 to 
February 1965.  If the examiner finds 
that the veteran has a personality 
disorder on Axis II, he or she should 
offer an opinion on the question of 
whether it is at least as likely as not 
(a 50 percent or more likelihood) that 
such personality disorder pre-existed the 
veteran's active service from January 
1963 to February 1965.  A rationale for 
all opinions expressed should be 
provided.  

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claims may 
now be granted.  If the decision remains adverse to the 
veteran on any issue, he and his representative should be 
provided with an appropriate supplemental statement of the 
case and an opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purposes of this 
REMAND are to assist the veteran and to obtain clarifying 
medical information.  By this REMAND, the Board intimates no 
opinion as to the ultimate disposition of the appeal.  No 
action is required of the veteran until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



